DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020102860614, filed on 04/13/2020 in China.

Information Disclosure Statement
The IDS filed on 08/25/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/24/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [US 2017/0105293].
Regarding claim 1, Kim discloses an anti-collision device for LED screen (figures 1-32), comprising a box body (50, figures 1 and 3-7) and a display module (10, figures 1-8) arranged on the box body, wherein, the device further comprises a telescopic rotating mechanism (102 & 103, figures 13-20) and an anti-collision sheet (108 & 101, figures 18-20);
a peripheral side of the box body is provided with a mounting hole (at least one mounting hole disposed on the side of the box body to hold its rotating mechanism 100, figures 3-10 and 18-20) and a receiving groove (a groove holds the element 101, figures 18-20) for receiving the anti-collision sheet;
the telescopic rotating mechanism (102 & 103, figures 18-20) is embedded in the mounting hole and movably connected with the box body (figures 18-20);
the anti-collision sheet (101, figures 18-20) is fixedly connected with the telescopic rotating mechanism;
when the telescopic rotating mechanism is not subjected to external force in its direction of extension and retraction, the telescopic rotating mechanism automatically enables the anti-collision sheet to shield a peripheral side of the display module outside the receiving groove (figures 17-18); and
when the telescopic rotating mechanism is subjected to external force in its direction of retracting the box body, the telescopic rotating mechanism automatically drives the anti-collision sheet positioned outside the receiving groove to retract and rotate to be embedded in the receiving groove (figures 19-20).
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 2 discloses the combination features of “wherein the telescopic rotating mechanism comprises an elastic mechanism embedded in the mounting hole, and the anti-collision sheet is fixed on the elastic mechanism; and the elastic mechanism can drive the anti-collision sheet to extend out of or retract into the receiving groove.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 3-15 depend on the allowed claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shibata [US 2015/0276120] discloses display device electronic device, and substrate adjusting method; 
Lutz et al. [US 2007/0000849] disclose modular display system; and
Ryu et al. [US 2016/0231976] disclose display module and display device having the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/30/2022